Citation Nr: 9901134	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  93-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to May 
1979.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that no new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for a psychiatric disorder.  In October 
1995, the Board remanded this matter to the RO with 
instructions that additional service medical records and 
personnel records be obtained.  In a July 1996 decision, the 
Board determined that new and material evidence had been 
submitted to reopen the claim and remanded the matter to the 
RO for a VA psychiatric examination and to obtain recent 
treatment records.


REMAND

The veteran has current disability from schizoaffective 
disorder.  That diagnosis is reported in a hospital summary 
dated in January 1997.  He has been hospitalized many time 
since his separation from service for psychiatric treatment 
and detoxification from alcohol abuse.  His symptoms have 
included depression, suicidal ideation, paranoia, labile 
mood, irritability, hyperactivity, irrelevant speech, and 
loose association.

More than three years prior to his entry into active service, 
the veteran was hospitalized in March 1975.  On admission, he 
appeared anxious and apprehensive.  His conversation was 
rambling and often inappropriate.  According to his mother, 
he had been voicing delusions and had overdosed on diet pills 
and thyroid pills.  He had been threatening suicide and had 
been antagonistic and physically abusive toward family 
members.  The discharge diagnosis was schizophrenic reaction.

Service medical records show that at the time of his medical 
examination for enlistment, the veteran denied a history of 
depression, excessive worry, and nervous trouble of any sort.  
He also denied having been hospitalized.  In March 1979, the 
veteran was caught in possession of marijuana.  An examiner 
reported that a mental status examination revealed no 
evidence of psychosis or disabling neurosis.  Later in March 
1979, the veteran sustained a laceration to his head after 
falling off a cliff.  He was admitted to a Navy hospital in 
April 1979 for observation and evaluation after he expressed 
suicidal ideation.  In a hospital summary, it was reported 
that he had been become upset after been required to leave 
radioman school.  His school performance had been poor.  He 
had been demoted for possession of marijuana and taking an 
unauthorized absence.  The examining physician reported an 
impression of immature personality disorder and recommended 
that the veteran be administratively separated from service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  A preexisting disease or injury 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).

Pursuant to the Boards July 1996 remand of this matter, a VA 
psychiatric examination was conducted.  The examiner 
concluded that the veteran began to exhibit psychotic 
manifestations of schizophrenia at age 13 and continued to do 
so until the time he enlisted in the Navy.  According to the 
examiner, the veteran continued to have emotional problems 
which he covered up while in basic training.  In his next 
assignment, his condition deteriorated and he was 
discharged from service.  Since that time, the veteran has 
continued to show psychotic-like behavior.  In the examiners 
opinion, there was no question that the veteran had 
schizophrenia prior to his service and up to the moment of 
enlistment.  However, the examiner characterized as 
impossible a determination of whether the veterans 
neuropsychiatric disorder was aggravated during service.

Although the examiner indicated that it was impossible to 
render a judgment regarding the aggravation of the veterans 
psychiatric disorder in service, the Board feels that, at the 
very least, a specialist in psychiatry could render an 
informed opinion as to the question involved in this case.  
Such a determination is a medical matter about which the 
Board cannot substitute it own judgment.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand order.  
It is error for the Board to fail to insure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Pursuant to this remand, the RO will be scheduling a 
VA examination.  The veteran is hereby notified that it is 
his responsibility to report for the examination and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).

Accordingly, the case is remanded for the following actions:

1.  The veteran should be afforded 
another VA psychiatric examination by a 
psychiatrist other than the one who 
conducted the July 1996 examination.  All 
indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examiner for use in 
the study of the case.  The examiner 
should render an opinion as to the 
current diagnosis of the veterans 
psychiatric disorder, whether this is the 
same disease process that the veteran had 
before service, whether it is the same 
disease process that the veteran had in 
service and if it is the same process, 
whether it underwent an increase during 
service.  Also, if the process has 
increased during service, whether or not 
it is due to the natural progress of the 
disease.  The complete rationale for the 
opinion should be set forth.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
